Citation Nr: 0501347	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a kidney disorder to 
include a urinary disorder.

3. Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) that denied service 
connection for a back disorder, a kidney disorder to include 
a urinary disorder, and a psychiatric disorder.  The veteran 
has been represented by the Mississippi Veterans Affairs 
Commission throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

The March 2002 VA treatment record reflects that the veteran 
indicated an intent to file a claim for a monthly pension 
award.  The issue is referred to the RO for appropriate 
action.


REMAND

The June 2002 VA treatment record shows that the veteran is 
currently in receipt of Social Security Administration (SSA) 
disability benefits.  Documentation of the veteran's SSA 
award is not of record.  VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).   

Accordingly, this case is REMANDED for the following action: 

1. Ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  

2. Contact the SSA and request that it 
provide documentation of the veteran's 
award of SSA disability benefits and 
copies of all records developed in 
association with the award.

3.  Readjudicate the veteran's claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and the 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



